Citation Nr: 1133523	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  06-37 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUE

Entitlement to a higher initial evaluation for residuals of a fracture of the right tibia with sensory nerve damage, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The Veteran had active service from September 2000 to April 2001, from January 2003 to June 2004, and from January 2009 to May of 2009.  The evidence of record also suggests that the Veteran may have had an unverified period of active duty service beginning in June 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2005 rating decision by the VA RO in Portland, Oregon.  The Board remanded this case for further development in October 2009 and in June 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that the evaluation initially assigned his residuals of a fracture of the right tibia with sensory nerve damage does not accurately reflect the severity of that disorder.

Most recently, this issue was remanded by the Board in June 2010.  In this Board remand, the RO was directed to contact the Veteran and request that he identify the Reserve and/or Air National Guard unit(s) with which he has served since January 2009.  It was further directed that, if the Veteran identifies the unit(s) with which he served, the RO should attempt to obtain any service treatment records for the Veteran from the unit(s) for the period since January 2009.  The RO was then directed to contact the National Personnel Records Center (NPRC) and request that the NPRC provide any service treatment records for the Veteran in its possession for the period since January 2009.

The Board notes that the Veteran was sent a letter dated June 4, 2010, requesting that he provide information regarding his Reserve or Guard unit.  The Veteran did not respond to this letter.  As such, the RO sent an August 16, 2010, letter to Oregon Adjutant General requesting a copy of the Veteran's physical examinations, to include EOD and RAD examinations; a copy of all military service treatment records; a copy of any line of determination which may have been made because of injury; and verification of all periods.  Additionally, on August 16, 2010, a request for the Veteran's service treatment records was sent to the Records Management Center (RMC).  Furthermore, on August 16, 2010, the Veteran was sent another letter asking him to identify the Reserve or Air National Guard unit in which he served.  The Board notes that this letter indicated that the Veteran's service treatment records had been requested from the NPRC.  

The Board notes that no responses have been received by the Veteran with regard to the aforementioned letters.  An October 2010 Report of Contact reflects that a failed attempt to contact the Veteran was made on October 18, 2010.  However, the Board does note that the Veteran indicated in a March 2010 Report of Contact that he was being deployed from June 2010 to June 2011.

With regard to the remaining aforementioned requests, the Board notes that an August 18, 2010, response from the RMC indicated that no service treatment records were of record and that, if such records were later found, they would be forwarded immediately.  The Oregon Adjutant General responded to the request for records with copies of the Veteran's DD-214 Forms and his Army National Guard Retirement Points History Statement.  These records reflect that the Veteran may have entered active duty again on June 8, 2010. 

On April 28, 2011, VA issued a Formal Finding on the Unavailability of Service Treatment Records.  In this memorandum, it was noted that the RMC replied on August 18, 2010, that these records do not exist or are not located at the RMC.  

The Board recognizes and appreciates that the RO has put forth considerable effort in attempting to locate the Veteran's service treatment records without any guidance from the Veteran.  However, while the Veteran was informed in the August 16, 2010, letter, that his service treatment records had been requested from the NPRC, the evidence of record does not reflect that such a request was made.  The RO was specifically directed in the June 2010 Board remand to contact the NPRC and request that the NPRC provide any service treatment records for the Veteran in its possession for the period since January 2009.

The Board finds that the Veteran's service treatment records from January 2009 to May 2009, as well as from June 2010 to the time of discharge from that period of service, could potentially be vital to the adjudication of this claim.  As such, this issue must regrettably be remanded once again in order to request these records from the NPRC.  If these records can still not be located, the RO should ask the service department for direction in this matter. 

Additionally, the Board recognizes that the Veteran was sent letters in June 2010 and in August 2010 requesting that he provide information regarding his Reserve or Guard unit.  The Veteran did not respond to these requests for information.  However, in light of the fact that it appears that the Veteran may have been deployed when these letters were issued, the Board respectfully requests that one more letter be sent to the Veteran requesting that he identify the Reserve and/or Air National Guard unit(s) with which he has served since January 2009.  

Moreover, the RO should contact the Oregon Adjutant General to request any available service treatment records or personnel records relating to the Veteran's most recent period of unverified active duty service beginning in June 2010. 

The RO should also take this opportunity to provide the Veteran with a notice letter detailing the requirements for establishing entitlement to an increased rating and informing the Veteran as to how appropriate disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Finally, as the Veteran has indicated in the past that he has received medical treatment at VA facilities in Portland and in Vancouver, the RO should also take this opportunity to associate with the claims file any VA treatment records from these facilities that have not already been associated with the claims file.



Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to an increased rating and how disability ratings and effective dates are assigned in accordance with Dingess.

2. Obtain and associate with the claims file any VA treatment records from the VA facilities in Portland and in Vancouver that have not already been associated with the claims file.

3. The RO should contact the Veteran and request that he identify the Reserve and/or Air National Guard unit(s) with which he has served since January 2009.  If the Veteran identifies the unit(s), the RO should attempt to obtain any service treatment records for the Veteran from the unit(s) for any period of service since January 2009, to specifically include his period of active duty service from January 2009 to May 2009 and his period of active duty service from June 2010 to the time of discharge from that period of duty.

4. Contact the Oregon Adjutant General to request any available service treatment records or personnel records relating to the Veteran's most recent period of unverified active duty service beginning in June 2010.

5. Request any and all available service treatment records from the NPRC for all periods of active duty service, to specifically include any records for the period of January 2009 to May 2009, and for the period of June 2010 to the time of discharge from that period of active duty.  Associate any records or negative responses from NPRC with the claims file.

6. Utilize any and all means to find the identified records (service treatment records from January 2009 to May 2009, and from June 2010 to the time of discharge from that period of active duty), to include asking the service department for direction in this matter, i.e. asking the higher headquarters for the Veteran's unit when he was deployed in both January 2009 and June 2010 for assistance in locating records of treatment that the Veteran may have had on active duty.

7. Thereafter, the RO should undertake any indicated development, including a VA examination if deemed warranted.  The RO should then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


